Citation Nr: 1235921	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a punctured lung.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

3.  Entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969, to include service in Korea from February 1968 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in October 2008 (punctured lung and head injury) and May 2010 (diabetes mellitus) by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims for service connection herein on appeal.  

The record reflects that the Veteran was afforded an RO hearing in August 2009, a transcript of which is of record.  In addition, a Board hearing was conducted at the Veteran's request by videoconference in July 2012.  That transcript is also of record.  

The issues of the Veteran's entitlement to service connection for residuals of a punctured lung and a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran served on active duty in Korea during 1968 and 1969 in or near the demilitarized zone (DMZ), having participated in maneuvers on one or more occasions actually within the defined limits of the DMZ.  

2.  The Veteran is presumed to have been exposed to toxic herbicide, including Agent Orange, due to his service in Korea and that presumption is not rebutted by affirmative evidence to the contrary.  

3.  Current disability involving diabetes mellitus, type II, is shown and it is presumed to have resulted from inservice herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein grants the benefit sought in full, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is rendered moot. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  By regulation made effective August 31, 2010, certain additional diseases were added to the aforementioned list, to include all B cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  See 76 Fed. Reg. 4248 (Jan. 25, 2011).  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The Department of Defense (DoD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See M21-1MR, IV.ii.2.C.10.p.  In addition, there is also within M21 a table for use in verifying the location of a Veteran's unit when service along the DMZ between April 1968 and July 1969 is alleged in a unit other than one listed in the DoD-provided data.  See M21-1MR, Part IV, Subpart ii, 1.D.15.b.  

Evidence of record clearly demonstrates that the Veteran served in Korea and that he has chronic disablement involving diabetes mellitus, type II.  The question thus presented by this appeal centers on whether the Veteran is entitled to a presumption of exposure to Agent Orange or other toxic herbicide while he served on active duty in Korea.  The RO has failed to adjudicate this matter on the basis of the February 2011 regulatory change that affords a presumption of herbicide exposure to certain Veterans who served in Korea; however, that amended regulation, 38 C.F.R. § 3.307(a)(6)(iv), affords a basis to grant the requested benefit without the need for further RO action.  In this regard, the Board points out that information obtained previously by the RO from the National Personnel Records Center and/or other source indicates that the Veteran was assigned duties at Camp Hartwell in Korea, which was located in relatively close proximity to the Korean DMZ at approximately three miles from that point.  The units to which the Veteran was assigned in Korea during 1968 and 1969 are not specifically noted in the DoD-provided data set forth in M21, but that is not dispositive of this issue, as the regulation requires only that the Veteran be situated near the DMZ and, also, M21 provides for an alternate means of determining exposure when a veteran, as here, did not serve within one of the DoD-specified units.  Moreover, the Veteran has provided credible and probative testimony that field maneuvers were undertaken on one or more occasions from Camp Hartwell well into the defined limits of the DMZ.  To that extent, a presumption of inservice herbicide exposure is raised and there is no affirmative evidence rebutting that presumption.  By operation of the pertinent statute and regulation, a grant of service connection on a presumptive basis due to Agent Orange or other toxic herbicide exposure for the Veteran's currently diagnosed diabetes mellitus, type II, is therefore warranted.  


ORDER

Service connection for diabetes mellitus, type II, is granted.  


REMAND

By this appeal, service connection is sought for residuals of a punctured lung and a head injury sustained in an April 1968 fall from a cliff in Korea.  It is noted parenthetically that service connection for residuals of cracked ribs and left ulnar fracture was established by RO action in January 2012 on the basis of that April 1968 fall.  There is no question presented as to the occurrence of the April 1968 fall or that a punctured lung and head injury were sustained as a result.  Rather, the questions presented by this appeal are those involving what residuals, if any, of those events are currently in existence.  

In an effort to ascertain what residuals, if any, were present, VA afforded the Veteran VA medical examinations in June 2011.  

A VA medical examination of the lungs and bones yielded diagnoses of pneumothorax with chest tube placement, remote, resolved without residuals, in addition to a 45-pack-year history of tobacco abuse.  Pulmonary function studies were conducted as part of that evaluation, yet the results of that testing were not reported within the examination report of June 2011 or in any addendum.  Moreover, the same examination disclosed scarring about the left mid-axillary area and in one other region, but without any finding or opinion as to whether the scarring was the result of inservice chest tube placement.  Based on the foregoing, additional medical input is deemed necessary prior to entry of a final appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Regarding the claimed residuals of a head injury, VA examination in June 2011, which was conducted without the benefit of the Veteran's VA claims folder, was productive of pertinent diagnoses of a mild traumatic brain injury due to an accidental fall in 1968 and a history of a skull fracture.  In addition, the VA examiner noted that depending on skull X-rays, results of which were not yet available, if a remote skull fracture was indicated, then that would automatically denote traumatic brain injury.  In a November 2011 addendum, the VA examiner set forth that the claims folder had been received and reviewed and that skull X-rays were negative, and that on that basis, he modified his prior diagnoses, which he indicated were based purely on history and not direct physical examination.  The new diagnosis was of a non-traumatic brain injury or non-postconcussion syndrome based on no medical evidence found in military records of such a diagnosis other than the Veteran's own self-reporting.  Whether a brain injury or concussive syndrome was traumatic in origin or not is not at issue in the context of this claim for service connection.  Here, the question is whether the inservice event bears a nexus to any existing disorder and this question was not adequately addressed by the VA examiner in June and November 2011.  Id.  Remand for clarification from that VA examiner is deemed essential prior to entry of a final determination.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder the results of pulmonary function testing undertaken in June 2011 in conjunction with a VA medical examination.  Also, obtain any other pertinent VA treatment records, not already on file, for inclusion in the claims folder.

2.  Return the report of a VA medical examination of June 8, 2011, conducted at the VA Medical Center in Columbia, South Carolina, by R. Pertile, M.D., for the preparation of an addendum to her earlier report.  That addendum should address the question of the service incurrence of claimed residuals of a punctured lung.  If Dr. Pertile is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed residuals of a punctured lung.  The Veteran's VA claims file must be furnished to Dr. Pertile or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Pertile or other VA examiner is asked to address the following questions, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

(a)  Is there in existence at present any chronic disability due to a punctured lung, to include pneumothorax and insertion of a chest tube?  Does scarring in the axillary or other area bear any relationship to the placement of a chest tube, and, if so, that relationship should be fully detailed?

(b)  If the answers to (a) above are to the effect that current disability is present, is it at least as likely as not that any such disability originated in service or is otherwise related to service or any event thereof, inclusive of the April 1968 fall from a cliff?  The VA examiner is to concede the existence of the inservice April 1968 fall, and the Veteran's statements of record as to the onset and progression of his claimed disability are to be fully considered.  

Dr. Pertile or her alternate is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Return the report of a VA medical examination of June 7, 2011, conducted at the VA Medical Center in Columbia, South Carolina, by E. Irizarry, M.D., for the preparation of a further addendum to his earlier report.  That addendum should address the question of the service incurrence for claimed residuals of a head injury.  If Dr. Irizarry is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed residuals of a head injury, to include fractured skull and brain injury.  The Veteran's VA claims file must be furnished to Dr. Irizarry or his alternate for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Irizarry or other VA examiner is asked to address the following questions, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

(a)  Is there in existence at present any chronic disability due to the Veteran's inservice head injury, to include any brain injury or brain syndrome?  

(b)  If the answer to (a) above is to the effect that current disability is present, is it at least as likely as not that any such disability originated in service or is otherwise related to service or any event thereof, inclusive of the April 1968 fall from a cliff?  The VA examiner is to concede the existence of the inservice fall and resulting injury, and the Veteran's statements of record as to the onset and progression of his claimed disability are to be fully considered.  

Dr. Irizarry or his alternate is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

4.  Lastly, readjudicate the punctured lung and head injury issues on appeal and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


